Lumpkin, P. J.
1. Under the Civil Code, § 5484, a motion for a new trial, except when based on extraordinary grounds, must, if the term at which the case is tried continues longer than thirty days, be filed within thirty days from the trial. The motion being, under that section, filed subject to the approval of the judge, approval before filing is not essential. Central Railroad Co. v. Pool, 95 Ga. 410.
2. The proper office in which to file a motion for a new trial is that of the clerk of the court in which the case was tried. This being so, merely leaving the motion in the office of the judge, under the care of his special bailiff, amounts to no filing at all.
3. A motion for a new trial filed after the time prescribed by law can not be sustained as one based on sufficient extraordinary grounds merely because, on account of the absence of the judge, his approval of the motion could not be obtained before the filing took place.

Judgment reversed.


All the Justices concurring, except Little and Lewis, JJ., absent.